Citation Nr: 1819009	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-08 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an extraschedular rating for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 3, 2013, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel



INTRODUCTION

The Veteran had active duty service in October 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The May 2011 rating decision granted service connection for PTSD and assigned a 10 percent rating effective August 19, 2010.  Thereafter, in a January 2014 rating decision, the RO increased the Veteran's disability rating to 50 percent effective August 19, 2010, and 70 percent disabling effective October 3, 2013.  The Veteran was subsequently granted TDIU in a December 2014 rating decision effective October 3, 2013.  

In a December 2015 Board decision, the Board denied increased ratings for the Veteran's PTSD for the period prior to October 3, 2013, and for the period after October 3, 2013.  The Board remanded the remaining issues of an earlier effective date for TDIU and extraschedular consideration for further development.  

As remand directives have not been substantially complied with, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998).  VA will notify the appellant if further action is required.


REMAND

After review of the record, further development is necessary prior to adjudicating the Veteran's claims.  

The Veteran is seeking extraschedular consideration for his service-connected PTSD, and an earlier effective date for his grant of TDIU to include extraschedular consideration.  

As an initial matter, the Board notes that the Veteran was afforded a new VA examination, pursuant to the Board's previous remand, to determine the impact of his service-connected disabilities on his ability to work which included consideration of his service-connected PTSD and irritable bowel syndrome.  However, since that time, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, clarifying that an extraschedular rating is not available based on the combined effect of multiple service-connected disabilities.  See 82 Fed. Reg. 57830.  As this rule applies to all claims received or pending as of that date, the Veteran's service-connected PTSD may only be considered in determining whether extraschedular consideration is warranted for purposes of this appeal.  

Additionally, the Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16 (b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  To this end, the Board notes that the RO adjudicated the issue of TDIU to include extraschedular consideration for the period prior to October 3, 2013; however, the issue of entitlement to a higher rating for PTSD based upon extraschedular consideration was not adjudicated for the period prior to October 3, 2013.  Therefore, this issue should be decided by the AOJ on remand.

Further, the August 2016 examiner provided an opinion as to the Veteran's ability to work for the period after October 3, 2013, but did not provide an opinion as to the Veteran's ability to maintain gainful employment for the relevant period prior to October 3, 2013.  Therefore an addendum opinion is necessary.

Lastly, the Veteran was not scheduled for an informal telephone conference pursuant to remand directives.  As such, the Veteran should be afforded an informal telephone conference as previously directed.  38 C.F.R. § 3.2600 (c); See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:


1.  Obtain an addendum opinion from the August 2016 VA examiner with respect to the Veteran's ability to obtain substantial gainful employment for the period prior to October 3, 2013.  

 If that individual is no longer employed by VA or is otherwise unavailable, obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo an examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

2.  Schedule the Veteran and his representative for an appropriate meeting pursuant to the provisions of 38 C.F.R. § 3.2600 (c).  If the Veteran or his representative withdraws the request, the file should be clearly noted to reflect such.  

3.  The AOJ should readjudicate the claims, considering all the evidence of record, specifically addressing extraschedular consideration for an increased rating for PTSD for the entire appeal period, and entitlement to TDIU on an extraschedular basis for the period prior to October 3, 2013, the AOJ should determine whether referral to the Director of Compensation is warranted for either claim. 

 If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




